Citation Nr: 0413193	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1929 
until October 1949.  The veteran subsequently died in January 
1986 and the appellant is the veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which found that new and material 
evidence had not been received to reopen a claim of service 
connection for cause of death.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the appellant, through her 
representative, contends that a February 1987 rating decision 
contains clear and unmistakable error (CUE) in that service 
connection for the cause of the veteran's death was not 
granted.  The appellant, through her representative, argues 
that service connection for cause of death was warranted 
because there was evidence of the veteran's heart disorder in 
service and the veteran died of "cardiac failure".  The CUE 
has not been addressed by the RO.  As such, the Board refers 
the issue of whether the February 1987 rating decision 
contains CUE to the RO for appropriate action.

The claim of new and material evidence for service connection 
cause of death is inextricable intertwined with the above 
mentioned CUE issue in that, a finding of CUE in February 
1987, could, in effect, render moot the Board's consideration 
of the new and material evidence claim.  Accordingly, the 
Board will defer adjudication of the new and material 
evidence claim currently on appeal pending the outcome of the 
CUE issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly this case is REMANDED for the following:

1)	The RO should adjudicate the appellant's 
claim of CUE in the February 1987 rating 
decision.

2)	If the CUE claim is denied, the appellant 
should be provided with notice of her 
appellate rights.  Following receipt of a 
timely notice of disagreement, the 
appellant and her representative should be 
furnished with a statement of the case 
containing all pertinent laws and 
regulations, and clearly setting forth the 
reasons for the decision.  The appellant 
should then be apprised of her right to 
submit a substantive appeal and to have 
her claim reviewed by the Board.  An 
appropriate time period should be allowed 
for a response.  If the appellant files a 
timely substantive appeal with respect to 
the CUE issue, then the RO should certify 
that issue for appellate consideration.  
If the appellant does not perfect a timely 
appeal with respect to the CUE issue, then 
the RO should return the case to the Board 
for further appellate consideration after 
completing the following action.

3)	The claims file must be reviewed to ensure 
that all notice and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003) and 
applicable judicial precedent are fully 
complied with and satisfied.  This should 
include, but not be limited to, an 
explicit request to the appellant that she 
provide any evidence in her possession 
that pertains to the claim and which she 
has not submitted previously.  See 
38 C.F.R. § 3.159(b)(1) (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, provides 
for expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


